                Case 20-11768-CSS             Doc 378        Filed 08/27/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :      Chapter 11
In re:                                                   :
                                                         :      Case No. 20-11768 (CSS)
                                             1
Lucky Brand Dungarees, LLC, et al.,                      :
                                                         :      (Jointly Administered)
                           Debtors.                      :
                                                         :      Ref. Docket No. 280
-------------------------------------------------------- x

                               CERTIFICATION OF NO OBJECTION
                                 REGARDING DOCKET NO. 280

                 The undersigned hereby certifies that, as of the date hereof, she has received no

answer, objection, or other responsive pleading to the Debtors’ Motion to Increase

Warehousemen Claims Cap Set Forth in Final Order (I) Authorizing Debtors to Pay Certain

Prepetition Claims of Shippers, Warehousemen, and Import Claimants, (II) Confirming

Administrative Expense Priority of Undisputed and Outstanding Prepetition Orders, and

(III) Granting Related Relief [Docket No. 280] (the “Motion”) filed on August 5, 2020.

                 The undersigned further certifies that she has reviewed the Court’s docket in this

case and no answer, objection, or other responsive pleading to the Motion appears thereon.

Objections to the Motion were to be filed and served by 4:00 p.m. (ET) on August 19, 2020.

                 It is hereby respectfully requested that the form of order filed in connection with

the Motion be entered at the earliest convenience of the Court.



                                          [Signature page follows]




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
    LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
    540 S Santa Fe Avenue, Los Angeles, California 90013.




26935189.1
             Case 20-11768-CSS   Doc 378       Filed 08/27/20   Page 2 of 2




Dated: August 27, 2020           YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware

                                 /s/ Betsy L. Feldman
                                 Michael R. Nestor (No. 3526)
                                 Kara Hammond Coyle (No. 4410)
                                 Andrew L. Magaziner (No. 5426)
                                 Joseph M. Mulvihill (No. 6061)
                                 Betsy L. Feldman (No. 6410)
                                 Rodney Square
                                 1000 North King Street
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 571-6600
                                 Facsimile: (302) 571-1253
                                 Email:       mnestor@ycst.com
                                              kcoyle@ycst.com
                                              amagaziner@ycst.com
                                              jmulvihill@ycst.com
                                              bfeldman@ycst.com

                                 - and -

                                 LATHAM & WATKINS LLP
                                 George A. Davis (admitted pro hac vice)
                                 Jonathan J. Weichselbaum (admitted pro hac vice)
                                 Brian S. Rosen (admitted pro hac vice)
                                 885 Third Avenue
                                 New York, New York 10022
                                 Telephone: (212) 906-1200
                                 Facsimile: (212) 751-4864
                                 Email:      george.davis@lw.com
                                             jon.weichselbaum@lw.com
                                             brian.rosen@lw.com
                                 -and-

                                 Ted A. Dillman (admitted pro hac vice)
                                 Christina M. Craige (admitted pro hac vice)
                                 355 South Grand Avenue, Suite 100
                                 Los Angeles, California 90071
                                 Telephone: (213) 485-1234
                                 Facsimile: (213) 891-8763
                                 Email:     ted.dillman@lw.com
                                            chris.craige@lw.com

                                 Counsel for Debtors and Debtors in Possession



                                           2
26935189.1
